United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Glendale, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Max Gest, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1610
Issued: December 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant, through his attorney, filed a timely appeal from a January 5,
2007 merit decision of a hearing representative of the Office of Workers’ Compensation
Programs denying his claim for a low back condition and resulting disability due to an accepted
employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant’s low back condition and resulting disability beginning
February 27, 2006 is causally related to his October 31, 2001 employment injury.
FACTUAL HISTORY
On November 7, 2001 appellant, then a 40-year-old appeals team manager, filed a
traumatic injury claim alleging that he strained the muscles of his neck and right shoulder on

October 31, 2001 lifting a facsimile machine out of a vehicle. The Office accepted his claim for
cervical strain and a displaced cervical intervertebral disc without myelopathy.
Appellant received treatment for his cervical spine beginning November 2, 2001 from
Dr. Brian Itagaki, a Board-certified orthopedic surgeon. On November 2 and 23, 2001
Dr. Itagaki listed findings of full range of motion of the lumbar spine without pain. On
December 10, 2001 he noted that appellant experienced low back pain after traveling on an
airplane for work. In a progress report dated January 4, 2002, appellant complained of pain in
his mid to lower back. Dr. Itagaki diagnosed acute cervical and lumbar strain. In progress notes
dated February 2002 through December 2002, he continued to complain of low back pain. In a
progress report dated August 26, 2002, appellant attributed his low back pain to performing work
on his computer. On October 28 and November 25, 2002, he complained of low back pain while
performing his employment duties. On December 16, 2002 appellant noted that his neck and
low back symptoms improved after he obtained an ergonomic chair and desk, but that he
continued to have low back pain at work.
A magnetic resonance imaging (MRI) scan performed on February 25, 2003 revealed a
large disc extrusion at C6-7. An MRI scan of the lumbar spine performed on January 28, 2004
showed mild disc bulges at L3-4, L4-5 and L5-S1 with moderate facet disease at L4-5. On
October 12, 2004 Dr. Lytton A. Williams, a Board-certified orthopedic surgeon, performed an
anterior cervical arthrodesis and discectomy at C6-7. He released appellant to modified
employment on December 1, 2004 and to his regular employment on June 22, 2005.
On February 27, 2006 appellant filed a claim for compensation from that date through
May 27, 2006. In a form report dated February 27, 2006, Dr. Williams diagnosed a herniated
disc at L4-5 and checked “yes” that the condition was caused or aggravated by employment. He
listed the history of injury as prolonged sitting and lifting and opined that appellant was disabled
from February 27 to May 27, 2006. In a narrative report of the same date, Dr. Williams listed
findings on examination and diagnosed a herniated disc at L4-5. He recommended a discectomy
at L4-5.
By letter dated March 22, 2006, the Office informed appellant that it had not accepted his
claim for a herniated lumbar disc. It requested that he submit a reasoned medical report
addressing why his condition was causally related to his October 31, 2001 employment injury.
The Office noted that, if appellant attributed his back condition to new work factors, he should
file an occupational disease or traumatic injury claim.
On March 27, 2006 Dr. Williams stated:
“The date of injury was obtained on October 31, 2001 for which [appellant]
sustained injury to his neck and low back. This was treated prior by Dr. Itagaki
and then later by me. [Appellant’s] MRI [scan] revealed a C6-7 herniated disc
and [he] underwent a C6-7 cervical spine fusion.
“During [appellant’s] recuperation of the herniated disc and the lumbar injury he
sustained, he started having increasing pain. An MRI [scan] was done which
showed an L4-5 herniated disc. This is all related to the original injury.”

2

Dr. Williams diagnosed a left-sided herniated disc at L4-5 and recommended surgery.
By decision dated May 16, 2006, the Office denied appellant’s claim for compensation
beginning February 27, 2006. It found that he had not established that he sustained a lumbar
condition or that he required lumbar surgery due to his October 31, 2001 employment injury.
On May 23, 2006 appellant requested an oral hearing. He submitted progress reports
from Dr. Williams regarding his lumbar condition. On August 22, 2006 Dr. Williams performed
a lumbar discectomy at L4-5.
In a report dated August 9, 2006, Dr. Jacob E. Tauber, a Board-certified orthopedic
surgeon, discussed appellant’s history of an October 31, 2001 injury and subsequent medical
treatment.1 He noted his current complaints of neck, right shoulder, right wrist and back pain.
Dr. Tauber reviewed the medical reports of record and listed findings on examination. He
diagnosed status post anterior cervical discectomy and fusion, sciatica, bilateral carpal tunnel
syndrome and possible shoulder derangement. Dr. Tauber stated:
“With respect to the specific issues in this matter, it should be noted that the initial
records of Dr. Itagaki and of the therapist do not seem to support a specific
lumbar injury as a result of the work incident of October 31, 2001. However, it
remains my opinion that his lumbar condition is in fact related to his employment
duties. [Appellant] worked for the [employing establishment] from August 4,
1986 through February 27, 2006. This is a period of 20 years. Over that 20-year
period, he performed extensive repetitive and demanding duties that have been
well outlined in his description of his employment and have been taken into
account by all of his treaters.
“If one carefully examines the report of the MRI [scan] of the lumbar spine,
[appellant] has multilevel degenerative disease with narrowing of the canal.
Multilevel involvement is noted. It would be medically inconceivable that an
individual would carry out demanding duties as were carried out by [appellant],
without any contribution to the degeneration of his spine.”
Dr. Tauber opined that both work activities and the activities of daily living contributed to
appellant’s degenerative disc disease of the spine.
In a letter to the hearing representative dated October 31, 2006, appellant’s attorney
contended that appellant’s claim should be expanded to include an aggravation of degenerative
disc disease, a herniated lumbar disc at L4-5, bilateral carpal tunnel syndrome and bilateral mild
ulnar sensory neuropathy. He asserted that Dr. Itagaki, Dr. Williams and Dr. Tauber related
appellant’s low back condition due to the October 31, 2001 lifting incident and his work duties.
At the hearing, held on November 1, 2006, appellant’s attorney attributed his lumbar condition to
both the October 31, 2001 lifting incident and his employment duties. His attorney indicated that
he would file another claim for his carpal tunnel syndrome.
By decision dated January 5, 2007, the Office hearing representative affirmed the
May 16, 2006 decision after finding that appellant did not submit sufficient evidence to establish
1

Appellant provided Dr. Tauber with a description of his employment duties.

3

that his disability beginning February 27, 2006 was due to his October 31, 2001 employment
injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation of the Act; that an injury was sustained while in
the performance of duty as alleged; and that any disability and/or specific condition, for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.4 Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.5 The opinion of the physician must be based on a complete
factual and medical background of the claimant6 and must be one of reasonable medical
certainty7 explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The Office accepted that appellant sustained cervical strain and a displaced cervical
intervetebral disc on October 31, 2001 after lifting a facsimile machine out of a vehicle. On
October 12, 2004 Dr. Williams performed a discectomy at C6-7. He released him to return to
work with restrictions on December 1, 2004 and to his usual employment on June 22, 2005.
On February 27, 2006 appellant filed a claim for disability compensation from that date
through May 27, 2006. The Board finds, however, that the medical evidence is insufficient to
establish that he was disabled beginning that date due to his accepted October 31, 2001
employment injury. In a report dated February 27, 2006, Dr. Williams diagnosed a herniated
lumbar disc at L4-5 and recommended a discectomy. In an accompanying form report of the
2

5 U.S.C. §§ 8101-8193.

3

Calvin E. King, 51 ECAB 394 (2000); Caroline Thomas, 51 ECAB 451 (2000).

4

John J. Montoya, 54 ECAB 306 (2003).

5

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

John W. Montoya, supra note 4.

8

Judy C. Rogers, 54 ECAB 693 (2003).

4

same date, he diagnosed a herniated L4-5 disc and checked “yes” that the condition was due to
employment injury. Dr. Williams provided a history of injury as prolonged sitting and lifting.
He found that appellant was disabled from February 27 to May 27, 2005. As Dr. Williams
attributed appellant’s herniated disc at L4-5 to prolonged lifting and standing rather than his
October 31, 2001 employment injury, his opinion is insufficient to meet appellant’s burden of
proof.
In a report dated March 27, 2006, Dr. Williams noted that appellant injured his neck and
low back on October 31, 2001. After his surgery to repair a herniated disc at C6-7, appellant
began experiencing increased pain. An MRI scan revealed a herniated disc at L4-5.
Dr. Williams stated, “This is all related to the original injury.” He did not, however, provide any
rationale for his conclusion that appellant’s lumbar herniated disc was related to his October 31,
2001 employment injury. A physician must provide a narrative description of the employment
incident and a reasoned opinion on whether the employment incident described caused or
contributed to appellant’s diagnosed medical condition.9 A mere conclusion without the
necessary rationale explaining how and why the physician believes that a claimant’s accepted
exposure could result in a diagnosed condition is not sufficient to meet a claimant’s burden of
proof.10
Dr. Tauber, in an August 9, 2006 medical report, found that appellant’s low back
condition was not due to his October 31, 2001 employment injury. He noted that the reports
from Dr. Itagaki immediately following his lifting injury did not indicate a low back injury.
Dr. Tauber attributed appellant’s back condition to performing “extensive repetitive and
demanding duties” during the course of his 20-year employment.
Appellant, consequently, has failed to submit rationalized medical evidence sufficient to
show that he sustained a low back condition causally related to his October 31, 2001
employment injury. He has, however, alleged that his lumbar condition resulted, in part, from
the performance of his employment duties. In a letter dated October 31, 2006, appellant’s
attorney requested that the Office expand acceptance of his claim to include a herniated lumbar
disc and an aggravation of degenerative disc disease. At the hearing, he attributed his low back
condition to both his October 2001 employment injury and his work duties. Appellant’s claim,
consequently, may more properly be characterized as a claim for an occupational disease as it
appears to have occurred over a period of time.11 It is well established that a claim for
compensation need not be filed on any particular form. A claim may be made by filing any
paper containing words which reasonably may be construed or accepted as a claim.12 Letters and
statements in amplification and expansion of a claim are as much a part of a claim as the claim
form itself. Upon return of the case record, the Office should adjudicate appellant’s occupational
disease claim.
9

See John W. Montoya, supra note 4.

10

See Beverly A. Spencer, 55 ECAB 501 (2004).

11

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q); Ellen L. Noble, 55 ECAB 530 (2004).
12

Barbara A. Weber, 47 ECAB 163 (1995).

5

CONCLUSION
The Board finds that appellant has not established that his low back condition and
resulting disability beginning February 27, 2006 are causally related to his October 31, 2001
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 5, 2007 is affirmed.
Issued: December 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

